Loring, J.
The following are the facts which the jury were warranted in finding in this case, although contrary in many important particulars to the evidence introduced by the defendant.
*497The plaintiff was employed by the city of Beverly in moth work. On the day of the accident here in question he was elimhing an elm tree on Pond Street in Beverly, with a coil of rope hanging from his right side, the end being tied round his waist. The ordinary method pursued in moth work is for the employee to climb to the part of the tree from which his work is to be done, and to draw up the tools he wishes to use by sending down the rope brought up by him for the purpose. "When the plaintiff had reached a point about thirty feet from the ground, he was stopped by the coil of rope catching on a twig or something else sticking out of the tree. His shoulder was then about on a level with three of the defendant’s wires carrying a current of six thousand six hundred volts, the nearest of them being nineteen inches away. Finding that his coil of rope was caught, he drove his left climbing iron more firmly into the tree and took a firmer hold of the branch which was on his left side. He then looked at the wires and decided that he could “clear” them if he reached with his right hand and cleared his rope. He started to do so and the next thing that he knew he was regaining consciousness in a doctor’s office. What happened was that the plaintiff received a shock from the nearer one of the row of three wires carrying the current of six thousand six hundred volts, and was thrown to the ground. The tips of his third and middle fingers were so burned that those fingers had to be amputated, and there also was a burn where the climbing iron was fastened to his ankle. The high voltage wires here in question carried the only electricity used in the town of Manchester, some six miles from the defendant’s < power station in Beverly. There were three of these wires strung in a row between rows of wires of a lower voltage above and below them. Wires carrying a current with a voltage of five thousand volts are exceptionally dangerous and require extraordinary precautions; and the higher the voltage the greater the precautions that are required. In spite of that no extra precautions were taken by the defendant in regard to these Manchester wires, but they were treated in the same way that the wires above and below them were treated. That warranted a finding of negligence.
A person coming in contact with an electric wire cannot get a shock unless the wire is grounded and the person is grounded. *498The defendant had no separate ground detector for the Manchester wires, and the general detector for the whole system did not show that there was any ground on the day in question. The accident to the plaintiff was such that it could not have been caused in case of a slight ground such as is produced by a swaying branch or twig.. A ground such as caused the accident here complained of was of such a character that it would have been recorded if the detector had been in proper condition. This warranted a finding of negligence on the ground that the detector was out of order.
The necessity of men climbing trees to do the required work on moths was known, and it is possible to insulate electric wires. The Manchester wires passed through or by trees at fifty places at least. In spite of that no attempt was made by the defendant to insulate the wires at these points. This warranted a finding of negligence on a third ground. The defendant has assumed in its argument that the plaintiff did not make out a case of negligence on this third ground, unless he showed that the methods of insulation testified to by the plaintiff’s experts were in use elsewhere or were not t.oo expensive. We know of no such rule of law. The fact that the care exercised by one bound to exercise care is that usually exercised by persons in like relations is evidence to be considered upon the question of his negligence although it is not of controlling force. Lane v. Boston & Albany Railroad, 112 Mass. 455. Worthen v. Grand Trunk Railway, 125 Mass. 99. Pitcher v. Old Colony Street Railway, 196 Mass. 69. So the fact, if it was a fact, that the methods of insulation relied on by the plaintiff were not in use anywhere and involved a large expense were matters to be considered by the jury in determining whether the defendant had exercised due care under all the circumstances of the case. But to make out a case of negligence for lack of insulation of the wires it was not incumbent on the plaintiff in the first instance to show that the methods suggested by him were in use elsewhere, or that they were not too expensive.
We therefore are of opinion that the plaintiff made out a case warranting a finding of negligence on the part of the defendant. See in this connection Linton v. Weymouth Light & Power Co. 188 Mass. 276; Cahill v. New England Telephone & Telegraph Co. 193 Mass. 415.
*499The defendant has also contended that the plaintiff did not make out a case of lack of contributory negligence on his part. In its argument on this contention the defendant has assumed that the plaintiff was in the position of a lineman employed by an electric company. The assumption is not warranted. The plaintiff was an experienced man in moth work, but not in electricity. His moth work had been largely on trees in private grounds, where presumably there are no wires, although he had done work on trees by the side of highways where wires were run.
The defendant also has assumed that the plaintiff grasped the wire which burned his fingers. But that again is an assumption which is not warranted. On the evidence the jury could have found that with the three braided covering used by the defendant on this and its other wires electricity from a six thousand six hundred volt wire would “spark” or jump three eighths of an inch and give a person a shock who had not touched the wire; and that if a shock was thus given the effect would be an involuntary contraction of the muscles so that if t"he shock was given to a man’s hand the hand would grasp the wire involuntarily. In addition there was evidence that within three months before the accident here complained of sparking had been seen on the Manchester wires where they passed through the tree here in question. The conclusion that the plaintiff did not voluntarily grasp the wire which gave him a shock finds some confirmation in the fact that the two fingers which were burned were the middle and third fingers. These are not the fingers ordinarily used in grasping a wire or other object.
We are of opinjon that the plaintiff’s evidence warranted a finding that the injury was not caused by contributory negligence on his part. See in this connection Illingsworth v. Boston Electric Light Co. 161 Mass. 583; Prince v. Lowell Electric Light Corp. 201 Mass. 276.

Exceptions overruled.